United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          April 22, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60747
                          Summary Calendar


JOANNE MAHAFFEY,

                                     Plaintiff-Appellant,

versus

WINSTON COUNTY SHERIFF’S DEPARTMENT;
JOHNNY HOLDINESS, individually and in his official capacity,

                                     Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                      USDC No. 1:02-CV-250-JAI
                        --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Joanne Mahaffey appeals the magistrate judge’s grant of

summary judgment dismissing her 42 U.S.C. § 1983 civil rights

suit.    Mahaffey argues that the magistrate judge erred when he

concluded that she failed to state a First Amendment civil rights

claim arising from the circumstances under which she was fired

from her position as a deputy sheriff with the Winston County,

Mississippi, Sheriff’s Department.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60747
                                 -2-

     Mahaffey argues that she was fired by Sheriff Holdiness

after informing him that she would not be voting for him in an

upcoming election.    She argues that her dismissal was therefore a

political patronage dismissal in violation of the First

Amendment.    However, the summary judgment evidence, and in

particular Mahaffey’s own deposition testimony, indicates that

Mahaffey and Sheriff Holdiness had a contentious relationship and

there were numerous ongoing disputes on a variety of matters

between Holdiness and Mahaffey.    Additionally, in the same

conversation in which Mahaffey informed Holdiness that she would

not be voting for him, she also accused him of illegal

wrongdoing.    Mahaffey’s only evidence that her firing was due to

political patronage is her statement that in their final

conversation she and Sheriff Holdiness discussed whether she

would vote for him.    This evidence is insufficient to defeat

summary judgment, since a mere scintilla of evidence is

insufficient to defeat a summary judgment motion.    See Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).    Mahaffey has

failed to set forth evidence establishing that her termination

was politically motivated and therefore has failed to establish

the constitutional violation of a patronage dismissal.     See

Correa v. Fischer, 982 F.2d 931, 932 (5th Cir. 1993).

     Mahaffey has also failed to establish that her speech was

otherwise protected by the First Amendment.    While Mahaffey’s

conversation, which included allegations of wrongdoing on behalf
                           No. 03-60747
                                -3-

of a law enforcement official, may have involved a public matter,

the context in which the speech occurred is more indicative of an

employee embroiled in an ongoing employment dispute rather than

of a private citizen intent on rooting out police corruption or

of a concerned citizen voter.   See Teague v. City of Flower

Mound, Tex., 179 F.3d 377, 380 (5th Cir. 1999).    Mahaffey has

therefore failed to establish that her speech involved a matter

of public concern and has therefore failed to establish the

elements of a First Amendment retaliation claim.    See Tharling v.

City of Port Lavaca, 329 F.3d 422, 426 (5th Cir. 2003).

     Failure to assert the violation of a constitutional right

results in the failure to overcome the defense of qualified

immunity.   See Siegert v. Gilley, 500 U.S. 226, 231-33 (1991).

The judgment is therefore AFFIRMED.